                    IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 IN RE:                                           CASE NO. 20-52239

   RODD W. SUTTON                                 CHAPTER 13

                               Debtor             JUDGE ALAN M. KOSCHIK


                                                  CREDITOR BETTY OPRIAN’S
                                                  OBJECTION TO CHAPTER 13 PLAN



       Creditor Betty Oprian (“Oprian”), by and through counsel, hereby objects to confirmation

of Debtor’s Chapter 13 Plan (“Plan”) (ECF Doc. No. 6). Under the Plan as currently proposed,

the Debtor will contribute $7,740.00 over a span of 36 months to be supplemented by

undetermined proceeds from collections on a state court judgment in the Debtor’s favor. Debtor

has checked the box in Section 5.1 specifying that general unsecured claims are to be paid “[t]he

funds remaining after disbursements have been made to all other creditors provided for in this

plan.” This is also known as a “pot plan,” which does not guarantee payment of any kind to

unsecured creditors. Debtor’s Plan as currently proposed, by not providing full payment of

unsecured claims with interest, does not comply with the best interest of creditors test under 11

U.S.C. 1325(a)(4) and therefore cannot be confirmed.

       The proposed treatment of unsecured creditors, including Oprian, renders Debtor’s Plan

unconfirmable. “Under § 1325(a)(4), the value of the distributions to be made to unsecured

creditors must be at least equal to the amount those creditors would have received had the Debtors

filed a Chapter 7 petition.” In re Myers, 200 B.R. 155, 159 (Bankr. N.D. Ohio 1996). When paying

debts in full, this value must account for the inherent discount caused by the time value of money




20-52239-amk      Doc 16     FILED 01/27/21      ENTERED 01/27/21 14:25:26           Page 1 of 3
to the payee in receiving the value of a debt over time instead of in a lump sum and include interest.

In re Cook, 322 B.R. 336, 339 (Bankr. N.D. Ohio 2005). Further, the ultimate burden is on the

Debtor to show that the Plan complies with §1325(a)(4). Id.; In re Weilnau, Bankr. N.D. Ohio No.

11-30467, 2012 WL 893264, *2.

       In the current case, the Debtor has scheduled $1,248,360.00 in assets, which far outweighs

the $15,663.00 in scheduled liabilities. (ECF Doc. No. 1). The scheduled liabilities include no

secured creditors, no priority unsecured claims, and only two unsecured creditors, namely Oprian

and LVNV Funding, LLC. (ECF Doc. No. 1). Based on the valuation of assets as provided by the

Debtor, nothing less than full payment of the unsecured claims would satisfy the best interest test

under §1325(b)(4). Even if the liquidation value of Debtor’s assets were discounted to 1% of the

scheduled value, there would still be sufficient funds to pay the scheduled claims in full.

       Debtor’s Plan acknowledges in Section 8.1 the need for payment to creditors beyond the

monthly contributions to the Plan. Section 8.1 provides that the creditors will be paid from the net

proceeds from collection on a judgment in state court in Debtor’s favor. While Section 8.1 of the

Plan in conjunction with Section 5.1 of the Plan may result in full payment of Oprian’s claim and

therefore proper treatment under the Code, that outcome is far from a certainty. Further, Debtor’s

Plan does not account for the awarded judgment interest of 5% Oprian would be forced to forgo

in receiving payments over time through a Chapter 13 Plan. As the Code places the burden on the

Debtor to show that his Plan complies with §1325(b)(4) and it is not provided for nor a certainty

that there will be sufficient funds to pay the full present value of the unsecured claims as required,

Oprian objects to Debtor’s Plan as currently proposed.

       For those reasons, creditor Betty Oprian respectfully requests that the Court deny

confirmation of Debtor’s Chapter 13 Plan.




20-52239-amk       Doc 16     FILED 01/27/21       ENTERED 01/27/21 14:25:26            Page 2 of 3
                                     Respectfully submitted,

                                     AMER CUNNINGHAM CO., L.P.A.

                                     By:     /s/ Joshua Vaughan
                                             Joshua Vaughan (#0090535)
                                             One Cascade Plaza, Ste. #1510
                                             Akron, OH 44308
                                             (330) 762-2411
                                             (330) 762-9918 (fax)
                                             jvaughan@amer-collect.com



                                CERTIFICATE OF SERVICE

       I certify that on January 27, 2021, a true and correct copy of the foregoing was served:
Via the court’s Electronic Case Filing System on these entities and individuals who are listed on
the court’s Electronic Mail Notice List:



 Keith Rucinski
 efilings@ch13akron.com
 (Trustee)
 Rodd W Sutton                               David A. Mucklow
                            represented by
 (Debtor)                                    davidamucklow@yahoo.com




                                             /s/ Joshua Vaughan
                                             Attorney for Betty Oprian




20-52239-amk      Doc 16     FILED 01/27/21      ENTERED 01/27/21 14:25:26           Page 3 of 3
